                          Case 1:20-cv-02573-ALC Document 1-2 Filed 03/25/20 Page 1 of 1
                                                                                   Consent for Overdraft Service


Information about Overdrafts and Related Fees
An overdraft occurs when you do not have enough money in your account to cover a transaction, but the Bank chooses to pay it.
The Bank can cover your overdraft in two different ways:

    1.    Applying the standard overdraft practices that are part of your account.

    2.    Offering you an overdraft protection plan, such as a reserve line of credit, which may be less expensive than our standard
          overdraft practices. To learn more, ask us about protection plans.

Which are the standard overdraft practices that come with your account?

The Bank authorizes and pays overdrafts, at its sole discretion, for the following transactions:

    •     Checks and other transactions

    •     Automatic bill payments preauthorized by you

The Bank does not authorize, nor pays overdrafts for the following transactions unless you ask us:

    •     ATM transactions

    •     ATH debit card transactions

Notwithstanding your consent and authorization for the payment of these overdrafts, the Bank will determine to pay an overdraft
at its sole discretion, which means that the Bank does not guarantee that it will always authorize and pay any ATM transaction
or ATH debit card transaction that causes an overdraft in your account. If the Bank does not authorize and pay the overdraft, your
transaction will be declined.

What fees will you be charged if the Bank pays your overdrafts?

Under our standard overdraft practices:

    •     The Bank will charge you a fee of up to $15 for each transaction paid or returned against Insufficient or Unavailable Funds.
          The Bank will charge daily up to a maximum of 5 overdraft fees for these transactions, excluding Saturday, Sunday, and
          Federal Holidays.

    •     We will charge a daily overdraft fee of $5 beginning on the sixth day in which your account is overdrawn excluding Saturday,
          Sunday, and Federal Holidays. Beginning on the sixth day in overdraft, the charge will apply up to a maximum of 15 days,
          excluding Saturday, Sunday, and Federal Holidays.

What if you want Banco Popular to authorize and pay overdrafts on ATM and ATH debit card transactions?

If you want Banco Popular to authorize and pay overdrafts on ATM and ATH debit card transactions, you may access
www.popular.com/en/overdraft-service, print, complete the form and deliver it at a branch or mail it to:

                                                          Banco Popular
                                               Customer Management Support (649)
                                                         P O Box 362708
                                                    San Juan PR 00936-2708




    BRA-985A-1 / 9-15   (WEB)
